JUSTICE VAN DEUSEN, dissenting: I respectfully dissent from the majority’s opinion in this matter. In my view, the effect of the majority’s opinion would be to require the personal approval of the Attorney General before an agency of the State could enter into a binding agreement to settle claims against it presented in a lawsuit. The Illinois Constitution provides that the Attorney General shall be the legal officer of the State and shall have the duties and powers that may be prescribed by law. (Ill. Const. 1970, art. V, §15.) Under the act creating the Illinois State Toll Highway Authority and defining its powers and duties (Ill. Rev. Stat. 1979, ch. 121, par. 100—1 etseq.), the Authority was given the power to enter into all contracts and agreements necessary or incidental to the performance of its powers under the act (Ill. Rev. Stat. 1979, ch. 121, par. 100—8(b)) subject to the requirement that all contracts, leases, bonds or other undertakings or obligations entered into by the Authority would be examined and approved by the Attorney General as to their form and constitutionality prior to their execution and delivery. Ill. Rev. Stat. 1979, ch. 121, par. 100—15. There is no contention on this appeal by the Authority that there were any defects in the form of the settlement resolution adopted by its board of directors or that it was in some manner constitutionally infirm. Nor is there any contention that the agreement was reached as a result of fraud, duress, deceit, misrepresentation or mistake. Therefore, I can perceive no requirement that the Attorney General’s approval must be obtained by the Authority before it could enter into a binding agreement with the plaintiff in this case. See Newberg-Krug-Brighton v. Illinois State Toll Highway Authority (1978), 63 Ill. App. 3d 780. Further, there is credible evidence in this cause from which the trial judge, as the trier of fact, could find that the Attorney General through an assistant Attorney General had approved the settlement. Assistant Attorney General Lavery conducted the settlement negotiations with the plaintiff, advised the board of directors of the Authority that after extensive settlement discussion “we” reached a figure that the plaintiff would accept, advised the board of directors that it was a good settlement and prepared and presented to the board of directors the resolution accepting the settlement offer which the Authority adopted. To hold that such an agreement may thereafter be set aside and held for naught because the personal approval of the Attorney Geneal had not been secured would, in my opinion, not only be erroneous, but also would be likely to cause great confusion and uncertainty in the handling of the legal affairs of the State of Illinois by its Attorney General. I would affirm the judgment of the trial court.